Citation Nr: 1531616	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee chondromalacia and infrapatellar bursitis.

2.  Entitlement to an initial rating higher than 10 percent for left knee chondromalacia and infrapatellar bursitis.

3.  Entitlement to an initial rating higher than 10 percent for gall bladder removal with delayed gastric emptying.

4.  Entitlement to an initial rating higher than 10 percent for left shoulder bursitis, status post SLAP tear repair with degenerative joint disease prior to October 21, 2013, and an initial rating higher than 20 percent thereafter.

5.  Entitlement to an initial rating higher than 10 percent for left elbow tendonitis.

6.  Entitlement to an initial rating higher than 10 percent for right elbow tendonitis.

7.  Entitlement to an initial rating higher than 50 percent for migraine/cluster headaches.

8.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hand disability, to include as secondary to left elbow tendonitis, and if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hand disability, to include as secondary to right elbow tendonitis, and if so, whether service connection is warranted.

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.

11.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran had active service from October 1987 to October 1991 and from November 1995 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO granted service connection for migraine/cluster headaches (50 percent rating), gall bladder removal with delayed gastric emptying (10 percent), left shoulder tendonitis (0 percent), right knee chondromalacia and infrapatellar bursitis (10 percent), right knee chondromalacia and infrapatellar bursitis (10 percent), left knee chondromalacia and infrapatellar bursitis (10 percent), right elbow tendonitis (10 percent), and left elbow tendonitis (10 percent).  All ratings were assigned an effective date of September 1, 2011, the day after the Veteran's discharge from active service.  The RO denied service connection for a right shoulder disability, and effectively reopened but denied service connection claims for bilateral hand disabilities and a low back disability.

In a January 2013 rating decision, the RO increased the ratings for the left shoulder, left elbow, and right elbow to 10 percent effective September 1, 2011.  In a July 2013 rating decision, the RO increased the rating for migraine/cluster headaches to 50 percent effective September 1, 2011.  In September 2014, the RO incorporated degenerative joint disease as part of the rating for the Veteran's left shoulder, and increased the assigned rating to 20 percent effective October 21, 2013.

The Board notes that, during an August 2014 VA examination, the Veteran reported that he recently lost his job due to his service-connected left shoulder disability.  Generally, in the context of an increased rating claim, evidence of unemployability due to service-connected disabilities may raise a derivative claim for a total disability rating due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  However, VA records dated March 2014 show the Veteran reported that he was employed full-time as a beekeeper.  Therefore, the record does not reflect that the Veteran is unemployed, and he has not otherwise stated that his service-connected disabilities prevent him from maintaining gainful employment.  Therefore, the Board will not infer a derivative TDIU claim at this time.



This appeal has been adjudicated through the Virtual VA paperless claims processing system, with additional records contained in the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hearing loss and a dental condition have been raised by the record in a June 2012 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Right knee chondromalacia and infrapatellar bursitis is manifested by 140 degrees of flexion and 0 degrees of extension without pain, and does not result in instability, recurrent dislocation or subluxation, or locking.

2.  Left knee chondromalacia and infrapatellar bursitis is manifested by 140 degrees of flexion and 0 degrees of extension without pain, and does not result in instability, recurrent dislocation or subluxation, or locking.

3.  Gallbladder removal with delayed gastric emptying is manifested by vomiting when medication is not taken, and gas, nausea, and heartburn when dairy or spicy foods are consumed.

4.  Prior to May 6, 2013, left shoulder range of motion was at least 110 degrees in both flexion and abduction; from May 6, 2013, abduction was 100 degrees with additional functional loss due to weakened movement.

5.  Right elbow tendonitis is manifested by flexion of 145 degrees and extension of 0 degrees.

6.  Left elbow tendonitis is manifested by flexion of 145 degrees and extension of 0 degrees.

7.  The Veteran is assigned the maximum schedular rating for migraine/cluster headaches.  

8.  The Veteran did not appeal an April 1992 rating decision which denied service connection for a left hand disability; evidence received since that rating decision, when viewed with the prior evidence of record, does not raise a reasonable possibility of substantiating the claim.

9.  The Veteran did not appeal an April 1992 rating decision which denied service connection for a right hand disability; evidence received since that rating decision, when viewed with the prior evidence of record, does not raise a reasonable possibility of substantiating the claim.

10.  The Veteran did not appeal an April 1992 rating decision which denied service connection for a low back disability; evidence received since that rating decision, when viewed with the prior evidence of record, does not raise a reasonable possibility of substantiating the claim.

11.  The competent medical evidence of record does not reflect a current right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right knee chondromalacia and infrapatellar bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2014).

2.  The criteria for an initial rating higher than 10 percent for left knee chondromalacia and infrapatellar bursitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2014).

3.  The criteria for an initial rating higher than 10 percent for gallbladder removal with delayed gastric emptying have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, DCs 7318, 7346 (2014).

4.  Prior to May 6, 2013, the criteria for an initial rating higher than 10 percent for left shoulder bursitis, status post SLAP tear repair with degenerative joint disease, have not been met.  From May 6, 2013, the criteria for an initial 20 percent rating, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2014).

5.  The criteria for an initial rating higher than 10 percent for right elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5206 (2014).

6.  The criteria for an initial rating higher than 10 percent for left elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5206 (2014).

7.  The criteria for an initial rating higher than 50 percent for migraine/cluster headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, DC 8100 (2014).

8.  The April 1992 rating decision denying service connection for a left hand disability is final, and the criteria for reopening that claim have not been met. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

9.  The April 1992 rating decision denying service connection for a right hand disability is final, and the criteria for reopening that claim have not been met. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

10.  The April 1992 rating decision denying service connection for a low back disability is final, and the criteria for reopening that claim have not been met. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

11.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information, including notice on how to reopen his previously denied claims for service connection, in a May 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to his claims for higher ratings, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2013 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing higher ratings and an earlier effective date.  See 38 U.S.C.A. § 7105(d)(1). VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The Veteran was allowed a meaningful opportunity to participate in the adjudication of these claims.  Even though the initial VCAA notice did not address the criteria for higher ratings, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his service-connected disabilities; and, to the extent possible, address the etiology of the Veteran's conditions claimed to be due to service.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A.  Bilateral Knees

The Veteran is currently assigned a 10 percent rating under DC 5260 for each of his knee disabilities, evaluated as left and right knee chondromalacia and infrapatellar bursitis.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees, and a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees.  38 C.F.R. § 4.71, DC 5260.  Here, flexion for both knees was at least 140 degrees during the appeal period, with no evidence of pain during active motion or repetitive testing.  See June 2011 VA Examination; May 2013 VA Examination. Therefore, a higher rating under DC 5260 is not warranted for either knee.

Similarly, under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  In this case, VA examinations in June 2011 and May 2013 documented full extension of both knees, with no pain on active motion or repetitive testing.  These findings do not correspond to a noncompensable rating under DC 5251, let alone a 10 percent rating. Therefore, separate ratings under DC 5261 are not appropriate.

DC 5003 provides that when arthritis is substantiated by x-rays and results in a noncompensable level of limitation of motion of the affected joint, a rating of 10 percent is to be applied for each major joint or minor joint group affected.  38 C.F.R. § 4.71a, DC 5003.  In this case, the Veteran is not service-connected for arthritis.  However, even if arthritis were established, he has not demonstrated any limitation of motion in either knee, even to a noncompensable level, as discussed above.

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation and lateral instability.  A 10 percent rating is assigned if there is "slight" disability, a 20 percent rating if "moderate," and a 30 percent rating if "severe."   38 C.F.R. § 4.71a, DC 5257.  These descriptive words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  In this case, the June 2011 and May 2013 VA examinations noted normal stability of both knees, with no evidence of subluxation or dislocation.  There are also no subjective reports from the Veteran regarding instability or "giving way" of either knee.  Indeed, during the May 2013 VA examination, the Veteran only described asymptomatic cracking and popping with very deep squats.  Therefore, ratings under DC 5257 are not warranted.

DC 5258 provides that dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  Notably, VA records dated March 2014 reflect that the Veteran had fluid drained from the right knee.  However, the Veteran has not been diagnosed with dislocation of the semilunar cartilage of his knees, and there are no findings or complaints of locking in either knee. Therefore DC 5258 is not applicable. Similarly, DC 5256 (ankylosis of the knee), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum) are not for application as those conditions have also not been diagnosed.

B.  Gall Bladder Removal with Delayed Gastric Emptying

The Veteran's gall bladder removal with delayed gastric emptying is currently assigned a 10 percent rating under DC 7346-7318.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under DC 7346, a 60 percent rating for hiatal hernia or GERD is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

DC 7318 provides a noncompensable evaluation for nonsymptomatic gall bladder removal.  A 10 percent evaluation is warranted for gall bladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gall bladder removal with severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318.

During a June 2011 VA examination, the Veteran reported that he experienced vomiting if he did not take his medication.  The examiner stated that there were no residuals of cholecystitis, and no occupational effects from the Veteran's gastroesophageal reflux disease.  During the May 2013 VA examination, the Veteran reported that his diet was restricted to fruit, meat, and some carbohydrates.  He avoided dairy and spicy foods, which caused gas, heartburn, and nausea.  He denied any further "gallbladder attacks" since 2002, and stated that he had not missed any work due to his condition.  He took Prilosec to treat his symptoms, and the examiner noted that this was required for controlling the condition.  Laboratory testing was otherwise normal.  The examiner noted that the Veteran's symptoms were not related to gallbladder disease, but rather other causes, such as a stomach or esophagus condition.  However, as the Veteran's service-connected condition encompasses delayed gastric emptying in addition to gallbladder removal, and is rated under DC 7346, his symptoms are service-connected and will be rated.

Nevertheless, a higher rating is not warranted in this case.  A higher 30 percent rating under DC 7346 requires that symptoms be productive of considerable impairment of health, which has not been demonstrated.  In this case, the Veteran reported that he did not experience any vomiting if he took his medication.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  In this case, DC 7346 does not explicit contemplate the use of medication.  However, the Veteran further reported that he had not missed any work due to this condition, and VA records show the Veteran weighed approximately 204 pounds in January 2012.  The overall disability picture indicated by the evidence in this case does not reflect that the Veteran's symptoms result in a considerable impairment of his health, and therefore a higher rating under DC 7346 is not appropriate.

Similarly, the above-described symptomatology does not correspond to a "severe" level as contemplated by DC 7318.  Therefore, a higher rating is not warranted for this service-connected disability.

C.  Left Shoulder

The Veteran's left shoulder bursitis with degenerative joint disease is rated under Diagnostic Code 5003-5201.  He is assigned a 10 percent rating prior to October 21, 2013, and a 20 percent rating thereafter.

The 10 percent rating is derived from DC 5003, discussed above.  Shoulder disabilities are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  At the outset, the Board notes that the evidence does not reflect any ankylosis of the scapulohumeral articulation or impairment of the humerus (including loss of head of the humerus, nonunion of the humerus, malunion of the humerus, and recurrent dislocation of the scapulohumeral joint).  Therefore, ratings under DCs 5200 and 5202 are not appropriate.  In addition, there is no evidence of any dislocation, nonunion, or malunion of the clavicle or scapula.  Therefore, a rating under DC 5203 is not warranted.

A May 2013 VA examination reflects that the Veteran is right-hand dominant.  Therefore, his left arm is his minor (non-dominant) extremity.  Under DC 5201, a 20 percent rating is assigned when motion of the minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side), or when motion of the minor arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).   A 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.

During a June 2011 VA examination, the Veteran reported experiencing a dull, achy pain.  On examination, flexion was 155 degrees and abduction was 150 degrees.  There was no pain with active motion or repetitive testing.  Strength was 5/5.  The examiner noted that the Veteran would have difficulty with overhead work and lifting.

In February 2013, the Veteran reported that the shoulder had no strength and was very limited in its use.  He stated that he had to use Naproxen and ice every day.  VA records also dated February 2013 show positive tenderness with palpation.  Flexion was 140 degrees and abduction was 110 degrees.  Strength was 4/5 to 5/5.

During a May 2013 VA examination, the Veteran reported daily pain in the left shoulder, with occasional sharp pain brought on by torque wrenching, twisting, and lift.  On examination, flexion was 130 degrees and abduction was 100 degrees.  The onset of pain occurred at the end range of motion for both vectors.  Strength was 4/5.  The examiner noted that the Veteran had functional loss due to less movement than normal, pain on movement, and weakened movement.

Private records dated September 2013 show flexion and abduction were both 145 degrees, with pain at the top end of motion.  The Veteran reported that pain ranged from 3/10 to 1/10 in severity, depending on the type of activity he was engaged in.

Additional records dated October 21, 2013, show that the Veteran could only abduct the shoulder about 45 degrees.  The Veteran then underwent a shoulder scope manipulation procedure in December 2013.  Prior to the procedure, range of motion was measured at 45 degrees in all planes.  After the procedure, various records noted flexion of 90 degrees and abduction of 40 degrees, flexion of 75 degrees and abduction of 65 degrees, and flexion of 120 degrees and abduction of 70 degrees.

In a January 2014 statement, the Veteran reported that, prior to the surgery, joint movement was limited to less than 25 degrees from the side for quite a few months.  

VA records dated March 2014 noted flexion and abduction measured at 140 degrees.  

During an August 2014 VA examination, flexion was 110 degrees and abduction was 90 degrees.  Pain occurred at the end range of motion, with no change following repetitive testing.  The examiner noted that functional loss was due to less movement than normal and pain on movement.  No guarding or ankylosis was present.

Based on the evidence of record, a rating higher than 10 percent is not warranted prior to May 6, 2013.  The higher 20 percent rating is only appropriate when limitation of motion of the arm is at shoulder level (90 degrees) or less.  In his June 2012 notice of disagreement, the Veteran reported that he could not lift his arm to the midway level.  However, every range of motion test conducted prior to May 2013 reflects flexion and abduction of at least 110 degrees, even when accounting for the onset of pain and repetitive testing.  

As of the May 2013 VA examination, abduction was 100 degrees, strength was 4/5, and the VA examiner stated that the Veteran had functional loss due, in part, to weakened movement.  The Board therefore finds that the Veteran's 100 degrees of "weakened" motion corresponds to a level of impairment approximately equal to that of range of motion of 90 degrees.  In contrast, strength measured at 4/5 to 5/5, and abduction was 110 degrees, in February 2013.  These greater levels of function do not correspond to a level of impairment contemplated by the higher 20 percent rating.  Therefore, a 20 percent rating is warranted only as of May 6, 2013, the date of the VA examination.

Finally, a rating higher than 20 percent from May 6, 2013, is not warranted unless range of motion is 25 degrees or less.  The Veteran reported in January 2014 that his joint movement was at such a level for quite a few months prior to his surgery.  However, the treatment records clearly document that neither flexion nor abduction fell below 45 degrees during this period, and the most recent VA examination documented range of motion of at least 90 degrees and strength of 5/5.  The evidence does not reflect an overall level of limited motion consistent with the higher 30 percent rating.


D.  Bilateral Elbows

The Veteran's left and right elbow tendonitis conditions are each assigned a 10 percent rating under DC 5206.  

DC 5206 provides a 10 percent disability rating for flexion of the forearm limited to 100 degrees, and a 20 percent disability rating for flexion limited to 90 degrees.  38 C.F.R. § 4.71a, DC 5206.  A 10 percent disability rating is assigned for extension of the forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.  A 20 percent rating is assigned when flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

In this case, higher or separate ratings based on limitation of motion are not appropriate.  A June 2011 VA examination reflects flexion of 145 degrees and extension of 0 degrees in both elbows without pain.  These findings were unchanged following repetitive testing.  Strength was 5/5.  The VA examiner noted that the Veteran had problems with lifting and carrying.  Identical findings were recorded during a May 2013 VA examination, and that examiner stated that there was no functional loss or impairment of the elbow or forearm.

These findings do not correspond to compensable levels of limited motion under the rating schedule, let alone a higher 20 percent rating or separate 10 percent rating.

Finally, DC 5209 (flail joint or joint fracture), DC 5210 (nonunion of the radius and ulna), DC 5211 (impairment of the ulna), DC 5212 (impairment of the radius), and DC 5213 (impairment of supination and pronation) are not for application as those conditions have also not been diagnosed or are otherwise not demonstrated by the evidence.

E.  Migraine/Cluster Headaches

The Veteran is currently assigned a 50 percent rating under DC 8100 for his migraine/cluster headaches.  This is the maximum schedular rating available under this Diagnostic Code.  See 38 C.F.R. § 4.124a.  DC 8100 specifically addresses migraine headaches.  The rating schedule does not include another code that would be more appropriate to this disability and would allow for a higher schedular rating.  Therefore, a rating higher than 50 percent for migraine/cluster headaches is not warranted.

F.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain, limitation of motion, and functional loss associated with the Veteran's bilateral knee, bilateral elbow, and left shoulder disabilities are all expressly contemplated by the rating schedule.  Similarly, the Veteran's gastrointestinal symptoms, including vomiting, nausea, and heartburn, are also specifically addressed by the rating schedule.  The Veteran reported vomiting associated with his migraine headaches.  Such a symptom is implicit in the rating criteria for headaches under DC 8100, which includes prostrating attacks.  Even if vomiting was not contemplated by DC 8100, it is contemplated by DC 7346, which was also considered by the Board, albeit for a different disability.  There is no indication that any of the service-connected disabilities on appeal result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for any of these conditions.  As to employment, the Board notes that the Veteran did cease working as a mechanic.  However, he subsequently began working as a beekeeper.  His combined 90 percent rating contemplates a significant impact on occupational functioning.  38 C.F.R. § 4.1.  In particular, the 50 percent rating for headaches expressly contemplates severe economic inadaptability.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  New and Material Evidence

The Veteran was denied service connection for a low back disability and bilateral hand disabilities in an April 1992 rating decision.  He did not appeal that decision, and therefore it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The Veteran's claims were denied on the basis that, while he was treated in service for low back and bilateral hand symptoms, no chronic disability was diagnosed in service, and no current disability was established by the evidence then of record.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).  The Court has also held that 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).   When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim, including triggering VA's duty to assist by providing a medical opinion.  Id. at 118.

Since the April 1992 rating decision, additional evidence has been associated with the claims file.  This evidence includes additional service treatment records.  However, these records were generated during the Veteran's second period of active service, after his claims were denied in April 1992.  Therefore, reconsideration of the original denial is not appropriate, and new and material evidence is still required to reopen the claims.  38 C.F.R. § 3.156(c).

Unfortunately, new and material evidence has not been received to reopen these claims.  The evidence received since the prior final denial includes the Veteran's service treatment records from his second period of active service, VA treatment records, private treatment records, and VA examination reports.  With respect to the Veteran's bilateral hand disability claims, this evidence does not reflect that a hand disability was incurred in service.  That is, the Veteran was treated on several occasions for his left shoulder and bilateral elbow disabilities, but a left or right hand disability was not diagnosed at any time.  Moreover, a June 2011 VA examination also found no current right or left hand disability to be present.  The Board has considered the Veteran's own statements that he has bilateral hand disabilities.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a hand disability falls outside the realm of common knowledge of a lay person, particularly in this case where the Veteran asserts that he has a problem but has not provided a specific diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, despite the low threshold in reopening previously denied claims, new and material evidence has not been received to reopen the Veteran's claims for disabilities of the left and/or right hands.

With respect to the Veteran's claim for a low back disability, service treatment records dated May 2001 and June 2001 reflect complaints of back pain, as well as other muscle aches.  His complaints were attributed to hypothyroidism, which is already a service-connected disability.  No low back condition was diagnosed at that time, and no further complaints were documented in service.  The post-service treatment records associated with the claims file do not reflect a diagnosed low back disability.  During his June 2011 VA examination, he reported that he had back pain on active duty that had since resolved.  There were no current symptoms, and the examiner did not diagnose a current condition.

In his June 2012 notice of disagreement, the Veteran reported having tumors removed from his back, and that his back hurt at the sites where these surgeries were done.  While the Board acknowledges the Veteran's statements, it also notes that the record shows he had lipomas of the back which had been removed, and he is presently service-connected for those residual scars.  In sum, the evidence generated since April 1992, including service and post-service treatment records, do not reflect a low back disability, and therefore new and material evidence has not been received to reopen the previously denied claim for service connection for a low back disability.

As the claims are not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In this case, the evidence does not reflect a current right shoulder disability.  The Veteran underwent a VA examination in June 2011.  He complained of a lack of strength and mobility.  However, the examiner specifically noted that no diagnosed condition of the right shoulder was present.  The Veteran's post-service VA and private treatment records are also negative for any diagnosis of a right shoulder disability.

While the Board has considered the Veteran's statements that he has a right shoulder disability, such statements are not competent medical evidence, as discussed above.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a right shoulder disability must be denied.


ORDER

An initial rating higher than 10 percent for right knee chondromalacia and infrapatellar bursitis is denied.

An initial rating higher than 10 percent for left knee chondromalacia and infrapatellar bursitis is denied.

An initial rating higher than 10 percent for gall bladder removal with delayed gastric emptying is denied.

An initial rating higher than 10 percent for left shoulder bursitis, status post SLAP tear repair with degenerative joint disease is denied prior to May 6, 2013.

An initial 20 percent rating for left shoulder bursitis, status post SLAP tear repair with degenerative joint disease is granted from May 6, 2013.

An initial rating higher than 10 percent for left elbow tendonitis is denied.

An initial rating higher than 10 percent for right elbow tendonitis is denied.

An initial rating higher than 50 percent for migraine/cluster headaches is denied.

The request to reopen a previously denied claim for service connection for a left hand disability is denied.

The request to reopen a previously denied claim for service connection for a right hand disability is denied.

The request to reopen a previously denied claim for service connection for a low back disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


